STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CORRECTED ACTION

STATE OF LOUISIANA NO. 2022 KW 0751

VERSUS

KELLY COCKERHAM OCTOBER 12, 2022

 

In Re: Kelly Cockerham, applying for supervisory writs, 18th
Judicial District Court, Parish of West Baton Rouge,
No. 111,967.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND HOLDRIDGE WOLFE, JJ.
WRIT DENIED.
VGW

EW

Guidry, J. dissents. I would grant the writ application
and remand the matter to the district court to conduct an
evidentiary hearing on relator’s claim that trial counsel

rendered ineffective assistance of counsel at sentencing. See
State v. Robinson, 2019-01330 (La. 11/24/20), 304 So.3d 846 (per
curiam).

COURT OF APPEAL, FIRST CIRCUIT

a.Sal

DEPUTY CLERK OF COURT
FOR THE COURT